
	

113 S1048 IS: Mortgage Finance Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1048
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To revoke the charters for the Federal National Mortgage
		  Corporation and the Federal Home Loan Mortgage Corporation upon resolution of
		  their obligations, to create a new Mortgage Finance Agency for the
		  securitization of single family and multifamily mortgages, and for other
		  purposes.
	
	
		1.Short
			 title; findings
			(a)Short
			 titleThis Act may be cited
			 as the Mortgage Finance Act of
			 2013.
			(b)FindingsCongress
			 finds that—
				(1)dependable,
			 transparent, and liquid primary and secondary markets for high-quality
			 residential and multifamily mortgages are critical to a safe and sound housing
			 market;
				(2)Congress wishes
			 to terminate the Congressional charters and operations of the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation, and to
			 wind them down through an orderly receivership process, without disrupting the
			 housing markets;
				(3)taxpayers have
			 expended billions of dollars on behalf of the Federal National Mortgage
			 Association and the Federal Home Loan Mortgage Corporation during the period of
			 their conservatorship, and such expenditures should be recouped;
				(4)increased
			 participation by the private sector to provide mortgage market liquidity and
			 credit risk mitigation is necessary and desirable to reduce dependence on
			 Government guarantees, and to make remote any future needs for taxpayer
			 assistance;
				(5)this Act creates
			 a new transitional facility to guarantee securitizations of high-quality
			 residential mortgages, to ensure a sound and stable housing market;
				(6)multiple layers
			 of private capital and the creation of an industry-funded Catastrophic Fund
			 will make future risk to taxpayers highly remote; and
				(7)this Act provides
			 for the privatization of the transitional facility after 10 years, with
			 proceeds being paid to the United States Treasury.
				2.DefinitionsFor purposes of this Act, unless the context
			 otherwise requires, the following definitions shall apply:
			(1)Board of
			 directorsThe term
			 Board of Directors means the Board of Directors of the Mortgage
			 Finance Agency.
			(2)CharterThe term charter means—
				(A)with respect to the Federal National
			 Mortgage Association, the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1716 et seq.); and
				(B)with respect to the Federal Home Loan
			 Mortgage Corporation, the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1451 et seq.).
				(3)DirectorThe term Director, other than
			 in the context of the Director of the Federal Housing Finance Agency, means the
			 Director of the Mortgage Finance Agency.
			(4)EnterpriseThe term enterprise
			 means—
				(A)the Federal National Mortgage Association;
			 and
				(B)the Federal Home Loan Mortgage
			 Corporation.
				(5)FHFAThe term FHFA means the
			 Federal Housing Finance Agency.
			(6)Mortgage
			 Finance Agency; MFAThe terms Mortgage Finance
			 Agency and MFA mean the agency established under title
			 II.
			(7)MFA
			 certification dateThe term MFA certification date
			 means the date on which the Director certifies that the MFA is operational and
			 able to perform the guarantee function for qualified mortgage-backed securities
			 collateralized by qualified residential mortgages, as provided in this Act,
			 which date shall be not later than 18 months after the date of enactment of
			 this Act.
			(8)Qualified
			 issuerThe term qualified issuer means a person who
			 originates or purchases, and services, a qualified residential mortgage or a
			 qualified multifamily mortgage, and is approved to issue securities guaranteed
			 by the MFA, in accordance with this Act and with the guidelines issued by the
			 MFA under section 302.
			(9)Qualified
			 mortgage-backed securitiesThe term qualified
			 mortgage-backed securities means securities collateralized by qualified
			 residential mortgages or qualified multifamily mortgages, as the case may be,
			 issued by a qualified issuer and guaranteed by the MFA with respect to the
			 timely payment of principal and interest, all in accordance with this
			 Act.
			(10)Qualified
			 multifamily mortgageThe term qualified multifamily
			 mortgage means a commercial real estate loan secured by a property with
			 5 or more single family units, the primary source of repayment for which is
			 expected to be derived from the proceeds of the sale, refinancing, or permanent
			 financing of the property, or rental income generated by the property,
			 that—
				(A)has been
			 originated with an initial loan to value ratio of not more than 75 percent and
			 with an initial debt service coverage ratio of at least 1.25; or
				(B)with respect to
			 which, the mortgage lender retains a pro rata vertical slice of credit risk in
			 an amount to be determined by the MFA.
				(11)Qualified
			 residential mortgageThe term
			 qualified residential mortgage means a residential real estate
			 loan secured by a property with 1 to 4 single family units that has been
			 originated in compliance with the following underwriting standards and product
			 features:
				(A)Documentation and
			 verification of the financial resources relied upon to qualify the
			 mortgagor.
				(B)Standards with
			 respect to the income and scheduled debt payments of the mortgagor,
			 including—
					(i)one
			 or more of—
						(I)the residual
			 income of the mortgagor after all monthly obligations;
						(II)the ratio of the
			 housing payments of the mortgagor to the monthly income of the mortgagor;
			 and
						(III)the ratio of
			 total monthly installment payments of the mortgagor to the income of the
			 mortgagor; and
						(ii)mitigation of
			 the potential for payment shock on adjustable rate mortgages.
					(C)Downpayments
			 which shall be equal to not less than 5 percent of purchase price, and—
					(i)in
			 the case of such mortgages with downpayments equal to not less than 5 percent
			 but less than 30 percent of the purchase price, the mortgage is covered by
			 private mortgage insurance purchased at the time of origination in an amount
			 sufficient to cover each loan to the equivalent of not less than a 30 percent
			 downpayment; and
					(ii)such mortgage
			 insurance is issued by an entity that is subject to regulation as a mortgage
			 guaranty insurer by the State of domicile of such entity or by the Federal
			 Insurance Office (which regulation includes risk-based capital and reserve
			 requirements).
					(D)Prohibition of or
			 restrictions on the use of balloon payments, negative amortization, prepayment
			 penalties, interest-only payments, and other features that have been
			 demonstrated to exhibit a higher risk of borrower default.
				(12)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			ITermination of
			 Fannie Mae and Freddie Mac Charters
			101.Receivership
			 of the enterprises
				(a)Irrevocable
			 receivership
					(1)In
			 generalEffective on the MFA
			 certification date, the FHFA is appointed receiver of the enterprises, and the
			 enterprises shall be placed into irrevocable receivership by the FHFA, in
			 accordance with section 1367 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4617), except that—
						(A)paragraphs (1) through (5) of subsection
			 (a) of that section 1367 do not apply with respect to such appointment;
			 and
						(B)prior to the MFA
			 certification date, the enterprises shall be permitted to engage in the
			 business of guaranteeing the timely payment of principal and interest on
			 qualified mortgage-backed securities and to undertake all functions necessary
			 to carry out such business, to the extent that such guarantees are necessary to
			 provide a dependable, transparent, and liquid market for high quality mortgages
			 for securitization.
						(2)Commencement of
			 liquidationImmediately upon placement of the enterprises into
			 receivership, the FHFA shall commence liquidation of the enterprises.
					(b)Repeal of GSE
			 charters
					(1)Fannie
			 MaeThe charter of the Federal National Mortgage Association, is
			 repealed, effective 90 days after the date on which liquidation thereof is
			 complete, in accordance with this Act.
					(2)Freddie
			 MacThe charter of the Federal Home Loan Mortgage Corporation, is
			 repealed, effective 90 days after the date on which liquidation thereof is
			 complete, in accordance with this Act.
					(c)Rule of
			 constructionFor purposes of any provision of Federal law that
			 refers to or relies on a decision by the Director of the FHFA to place an
			 enterprise into receivership, such determination shall be deemed to have been
			 made by operation of the placement of the enterprises into receivership under
			 subsection (a).
				102.Repayment of
			 Government assistance; maximizing return to taxpayers
				(a)In
			 generalAfter fully satisfying the outstanding obligations of the
			 enterprises in a manner consistent with their receivership status, all
			 remaining proceeds from the operations of the enterprises in receivership shall
			 be paid by the FHFA to the General Fund of the United States Treasury in
			 repayment of Government assistance provided in connection with ensuring the
			 solvency and resolution of the enterprises prior to the date of enactment of
			 this Act.
				(b)Maximum return
			 to taxpayerThe combined assets of the enterprises, including
			 on-balance sheet portfolios, shall be managed by the FHFA as receiver to obtain
			 resolutions that maximize the return for the taxpayer, to the extent
			 that—
					(1)such resolutions
			 are consistent with the goal of supporting a sound, stable, and liquid housing
			 market; and
					(2)such resolutions
			 are consistent with applicable law.
					(c)Transfer of
			 proceeds of privatization and catastrophic fundThe proceeds from
			 privatization of the MFA upon termination of its authority in accordance with
			 section 304 shall be deposited into the General Fund of the United States
			 Treasury. Upon such termination of the authority of the MFA, the Catastrophic
			 Fund shall be transferred to the General Fund of the United States Treasury,
			 and the United States Treasury shall assume responsibility for and honor any
			 remaining obligations of the MFA, of whatever nature and until such time as
			 they are extinguished.
				103.Report to
			 CongressUpon the resolution
			 of all valid claims of the enterprises, the Director of the FHFA shall submit a
			 report by the FHFA as receiver of the enterprises to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, certifying the completion of the
			 receivership.
			IIMortgage Finance
			 Agency
			201.Establishment
			 of MFAThere is established
			 the Mortgage Finance Agency, which shall be an independent agency of the
			 Federal Government.
			202.Governance
				(a)Director
					(1)In
			 generalThe MFA shall be headed, on a day-to-day basis, by a
			 Director, appointed by the President, by and with the advice and consent of the
			 Senate. Such appointment shall be made not later than 6 months after the date
			 of enactment of this Act.
					(2)Regulatory
			 authorityThe Director shall have general regulatory authority
			 over the MFA, and shall exercise such general regulatory authority as necessary
			 to carry out this Act.
					(3)TermThe
			 Director shall serve for a term of 5 years. An individual may serve as Director
			 after the expiration of the term for which appointed, until a successor has
			 been appointed and qualified.
					(4)VacanciesA
			 vacancy in the office of the Director shall be filled in the same manner as the
			 original appointment.
					(5)CompensationThe
			 Director shall be compensated at the rate prescribed for level II of the
			 Executive Schedule under section 5313 of title 5, United States Code.
					(b)Board of
			 directors
					(1)MembersThe
			 operations of the MFA shall be directed by a 5-member Board of Directors,
			 including the Director, who shall serve as the chairperson of the Board of
			 Directors, a Vice Chairman, who shall be appointed by the President, the
			 Chairman of the Securities and Exchange Commission, or a designee thereof, the
			 Secretary of Housing and Urban Development, or a designee thereof, and the
			 Chairman of the Board of Governors of the Federal Reserve System, or a designee
			 thereof.
					(2)Majority
			 voteA majority vote of all members of the Board of Directors is
			 necessary to resolve all voting issues of the MFA.
					(3)MeetingsThe
			 Board of Directors shall meet at the call of the Director, but in no event less
			 frequently than once in each calendar quarter.
					(4)Federal
			 employeesThe members of the Board of Directors shall serve
			 without additional pay (or benefits in the nature of compensation) for service
			 as a member of the Board of Directors.
					(5)Travel
			 expensesMembers of the Board of Directors shall be entitled to
			 receive travel expenses, including per diem in lieu of subsistence, equivalent
			 to those set forth in subchapter I of chapter 57 of title 5, United States
			 Code.
					(6)BylawsThe
			 Board of Directors may prescribe, amend, and repeal such bylaws as may be
			 necessary for carrying out the functions of the Board of Directors.
					(7)QuorumA
			 majority of the Board of Directors shall constitute a quorum.
					(c)Privatization
			 Advisory Board
					(1)MembersThere
			 shall be appointed by the President a 10-member privatization advisory board.
			 To the extent practicable, the President shall seek at all times to have
			 advisory board members with expertise in—
						(A)single family
			 housing finance;
						(B)multifamily
			 housing finance;
						(C)residential real
			 estate development and sales;
						(D)secondary market
			 structuring and pricing;
						(E)private mortgage
			 insurance;
						(F)privatization
			 structuring and execution; and
						(G)macroeconomic
			 policy.
						(2)RoleThe
			 roles of the advisory board shall be—
						(A)to advise the
			 Board of Directors on the privatization of the MFA upon termination of its
			 authority under this Act, including how best to facilitate a smooth, efficient,
			 and orderly transition of the guarantee business;
						(B)to review and
			 opine on the status of the planning for privatization; and
						(C)concurrently with
			 the plan and annual and quarterly reports presented by the MFA to Congress
			 under section 304(c), to present to Congress its own independent reports on the
			 plan for privatization and the status thereof.
						(d)Inspector
			 generalThere shall be within the MFA an Inspector General, who
			 shall be appointed by the President in accordance with section 3(a) of the
			 Inspector General Act of 1978 (5 U.S.C. App.) not later than 6 months after the
			 date of enactment of this Act.
				203.FundingAnnual appropriations to the MFA shall be
			 based upon a budget submitted to Congress by the MFA and approved by the Board
			 of Directors. In accordance with section 303(a)(2), amounts appropriated shall
			 be recouped through collection of the guarantee fee.
			204.Regulations;
			 reports
				(a)StartupNot
			 later than 12 months after the date of the appointment of the Director, the MFA
			 shall issue such regulations, guidelines, orders, requirements, and standards
			 as may be necessary for the establishment and operation of the MFA.
				(b)Report to
			 CongressNot later than 6 months after the date of the
			 appointment of the Director, the Board of Directors shall provide to Congress a
			 progress report on the drafting of regulations and other conditions precedent
			 to the MFA becoming fully operational.
				205.Appearances
			 before congressThe Director
			 shall appear before Congress annually regarding—
				(1)the safety and
			 soundness of the MFA and the Catastrophic Fund, including, beginning 1 year
			 after the date on which the MFA becomes operational, a report by the Inspector
			 General of the MFA, and a report of an independent actuary regarding the
			 adequacy of guarantee fees, the adequacy of the Catastrophic Fund, and the
			 adequacy of the percentage of the guarantee fee that is being allocated to the
			 Catastrophic Fund;
				(2)any material
			 deficiencies in the conduct of the operations of the MFA;
				(3)the overall
			 operational status of the MFA;
				(4)operations,
			 resources, and performance of the Board of Directors; and
				(5)such other
			 relevant matters relating to the Board of Directors and the MFA.
				206.Staff,
			 experts, and consultants
				(a)Compensation
					(1)In
			 generalThe MFA may appoint and fix the compensation of such
			 officers, attorneys, economists, examiners, and other employees as may be
			 necessary for carrying out its functions. The MFA shall appoint a Chief Risk
			 Officer not later than 90 days after the date of the appointment of the
			 Director.
					(2)Rates of
			 payRates of basic pay for all employees of the MFA may be set
			 and adjusted by the MFA without regard to the provisions of chapter 51 or
			 subchapter III of chapter 53 of title 5, United States Code.
					(3)ParityThe
			 MFA may provide additional compensation and benefits to employees of the MFA,
			 if the same type of compensation or benefits are then being provided by any
			 agency referred to under section 1206 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833b) or, if not then being
			 provided, could be provided by such an agency under applicable provisions of
			 law, rule, or regulation. In setting and adjusting the total amount of
			 compensation and benefits for employees, the MFA shall consult with, and seek
			 to maintain comparability with, the agencies referred to under section 1206 of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 1833b).
					(b)Detail of
			 government employeesUpon request of the Director, any Federal
			 Government employee may be detailed to the MFA or the Board of Directors
			 without reimbursement, and such detail shall be without interruption or loss of
			 civil service status or privilege.
				(c)Experts and
			 consultantsThe Director shall procure the services of experts
			 and consultants as the Director considers necessary or appropriate.
				IIIDuties and
			 responsibilities of the MFA
			301.MFA
			 responsibilitiesThe MFA is
			 authorized—
				(1)to guarantee
			 securities issued by qualified issuers and collateralized by pools of qualified
			 residential mortgages in order to provide a dependable, transparent, and liquid
			 market for high quality mortgages for securitization;
				(2)to guarantee
			 securities issued by qualified issuers and collateralized by pools of qualified
			 multifamily mortgages, in order to provide a dependable, transparent, and
			 liquid market for high quality multifamily mortgages for securitization;
				(3)to charge and
			 collect a guarantee fee sufficient to protect the MFA and the United States
			 Treasury from the risks of guaranteeing the timely payment of principal and
			 interest on qualified mortgage-backed securities;
				(4)to establish and
			 maintain a Catastrophic Fund to minimize the burden on the Federal Government,
			 by setting aside amounts that will be available solely to pay obligations under
			 the MFA guarantee in the event of any future mortgage market collapse;
			 and
				(5)to purchase
			 supplemental insurance coverage, as provided in section 303(d).
				302.MFA Guarantee
			 business
				(a)In
			 generalThe MFA shall guarantee the timely payment of principal
			 and interest to holders of qualified mortgage-backed securities. In the event
			 of a payment default on a mortgage that collateralizes a qualified
			 mortgage-backed security, the MFA guarantee shall cover any shortfalls to
			 security holders after giving effect to proceeds, if any, from liquidation of
			 the property securing the mortgage and from claims paid pursuant to any private
			 mortgage insurance coverage (including supplemental insurance coverage, if
			 any). The MFA guarantee of timely payment of principal and interest on
			 qualified mortgage-backed securities shall be backed by the full faith and
			 credit of the United States Government. The MFA shall charge a fee for such
			 guarantee in accordance with section 303.
				(b)Qualified
			 Residential Mortgages and Qualified Multifamily MortgagesThe MFA
			 shall issue guidelines consistent with this Act specifying the terms and
			 conditions of mortgages that satisfy—
					(1)the definition of
			 a qualified residential mortgage, not later than 6 months after the date of
			 confirmation of the Director; and
					(2)the definition of
			 a qualified multifamily mortgage, not later than 1 year after the date of
			 confirmation of the Director.
					(c)Guidelines
					(1)In
			 generalNot later than 12 months after the date of confirmation
			 of the Director, the MFA shall issue guidelines designed to oversee the
			 financial condition and origination and servicing standards of qualified
			 issuers and servicers of qualified residential mortgages and qualified
			 multifamily mortgages that collateralize qualified mortgage-backed
			 securities.
					(2)InclusionsGuidelines
			 issued under this subsection shall—
						(A)include specific
			 financial and operational standards for such qualified issuers and such
			 servicers; and
						(B)ensure—
							(i)broad
			 participation in the issuance of qualified mortgage-backed securities by
			 community banks, credit unions, national banks, and State-licensed mortgage
			 lenders;
							(ii)that qualified
			 issuers bear the risk of noncompliance with representations and warranties made
			 in connection with the issuance of qualified mortgage-backed securities;
			 and
							(iii)that qualified
			 issuers have the financial resources to support any obligations arising from
			 any violations of representations and warranties made in connection with the
			 issuance of qualified mortgage-backed securities.
							(d)Limitations
					(1)Qualified
			 residential mortgage loan limitsThe MFA shall set loan limits
			 for qualified residential mortgages that secure qualified mortgage-backed
			 securities. Such loan limits shall be calculated and set annually, on a
			 county-by-county basis, at an amount equal to not more than 150 percent of the
			 area median home price for the preceding year, and not less than the national
			 median home price for such year, in each case calculated using home price data
			 compiled by the FHFA or, if the FHFA no longer compiles such data, by the MFA.
			 In no event shall the loan limits in effect under this section in any county be
			 lower than amounts applicable to single family mortgages insured by the Federal
			 Housing Administration under title II of the National Housing Act (12 U.S.C.
			 1707 et seq.) in such county.
					(2)Qualified
			 multifamily mortgage loan limitsThe MFA, in consultation with
			 the Board of Directors, shall consider setting loan limits for qualified
			 multifamily mortgages that secure qualified mortgage-backed securities, if such
			 limits would foster competition between the MFA and private issuers in advance
			 of the privatization of the MFA.
					(3)Prohibition on
			 investment portfolioThe MFA shall not invest in mortgage-backed
			 securities or otherwise maintain an investment portfolio, other than to the
			 extent necessary for the MFA to carry out its responsibilities as guarantor of
			 qualified mortgage-backed securities.
					303.Guarantee
			 fees; catastrophic fund; supplemental insurance
				(a)Guarantee
			 Fees
					(1)Guarantee
			 FeesThe MFA shall charge a guarantee fee under this section in
			 connection with any guarantee issued by the MFA of timely payment of principal
			 and interest on the qualified mortgage-backed securities. At all times, the
			 guarantee fee shall be set at an equal amount for all qualified issuers. The
			 amount of the guarantee fee shall be adjusted periodically, as necessary to
			 fulfill the purposes described in paragraph (2).
					(2)PurposesThe
			 purposes of the guarantee fees are—
						(A)to fund the
			 operations of the MFA;
						(B)to capitalize the
			 Catastrophic Fund;
						(C)to cover any
			 losses; and
						(D)to purchase
			 supplemental insurance coverage, as provided in subsection (d).
						(3)ApprovalThe
			 Board of Directors shall approve the amount of guarantee fees and any
			 adjustments thereto, and shall determine the percentage of the guarantee fees,
			 if any, that will be allocated to the Catastrophic Fund in accordance with
			 subsection (b). Such percentage may be adjusted by the Board of Directors
			 semiannually, as necessary to ensure that the Catastrophic Fund is adequately
			 capitalized.
					(b)Creation of
			 Catastrophic Fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Catastrophic Fund, which the MFA shall—
						(A)maintain and
			 administer;
						(B)use to carry out
			 its insurance and guarantee functions, in the manner provided by this Act;
			 and
						(C)invest in accordance with subsection
			 (c).
						(2)DepositsThe
			 Catastrophic Fund shall be credited with—
						(A)the amount of
			 guarantee fees, if any, that the Board of Directors determines should be
			 allocated to the Catastrophic Fund to protect against catastrophic
			 losses;
						(B)any amounts
			 earned on investments of the Catastrophic Fund, other than as needed in
			 connection with the routine operation of the guarantee business; and
						(C)such other
			 amounts as may otherwise be credited to the Catastrophic Fund by the Board of
			 Directors.
						(3)UsesThe Catastrophic Fund
			 shall be solely available to the MFA for use by the MFA to satisfy obligations
			 under its guarantee in accordance with this Act. Amounts remaining in the
			 Catastrophic Fund following the repayment of all qualified mortgage-backed
			 securities shall be distributed to the United States Treasury in accordance
			 with section 102(c).
					(c)Actuarial
			 reviewBeginning 1 year after the date on which the MFA becomes
			 fully operational, and each year thereafter, the Board of Directors shall
			 commission an independent actuarial study to determine the adequacy of the
			 guarantee fees and of the capitalization of the Catastrophic Fund, the results
			 of which study shall be made available to the public by the Board of Directors.
			 The Board of Directors shall rely on such study to determine the amount of the
			 guarantee fee that shall be charged and the percentage of the guarantee fees
			 that shall be allocated to the Catastrophic Fund.
				(d)Investments
					(1)AuthorityAmounts
			 in the Catastrophic Fund that are not otherwise employed shall be invested in
			 obligations of the United States or in obligations guaranteed as to principal
			 and interest by the United States.
					(2)LimitationThe
			 MFA may not sell or purchase any obligations described in paragraph (1) for its
			 own account, at any one time aggregating in excess of $1,000,000, without the
			 approval of the Secretary. The Secretary may approve a transaction or class of
			 transactions subject to the provisions of this paragraph under such conditions
			 as the Secretary may determine.
					(e)Supplemental
			 coverage
					(1)In
			 generalThe MFA may use a portion of the guarantee fee to
			 purchase supplemental insurance coverage on offerings of qualified
			 mortgage-backed securities. The guarantee fee shall be set in an amount that is
			 sufficient to cover the cost of such supplemental insurance, in addition to the
			 other purposes set forth in subsection (a)(2). The supplemental insurance shall
			 insure against losses, if any, after giving effect to the primary, first loss
			 mortgage insurance coverage on mortgages collateralizing the mortgage-backed
			 securities.
					(2)Reduced
			 exposureThe supplemental insurance shall be structured to
			 further reduce the exposure of the United States Government to losses arising
			 under its guarantee on qualified mortgage-backed securities that are covered by
			 supplemental insurance. Separate insurance coverage shall be provided for each
			 new offering of qualified mortgage-backed securities.
					(3)Purchase of
			 supplemental coverage required
						(A)In
			 generalNot later than 1 year after the MFA certification date,
			 the Board of Directors shall issue guidelines to determine whether supplemental
			 coverage—
							(i)is
			 being offered on commercially reasonable terms; and
							(ii)is reasonably
			 likely to mitigate the risk that the MFA will have to make any payment pursuant
			 to its guarantee.
							(B)Coverage
			 requiredBeginning not later than 3 years after the MFA
			 certification date, the MFA shall purchase supplemental coverage for each
			 offering of qualified mortgage-backed securities if the MFA determines that the
			 supplemental coverage meets the guidelines issued by the Board of Directors
			 under subparagraph (A).
						(4)Authority to
			 purchase supplemental coverageThe MFA may purchase supplemental
			 coverage from any mortgage insurance company authorized to provide mortgage
			 insurance on a qualified residential mortgage, or from any other licensed
			 insurance company with comparable regulatory oversight, capital, and reserve
			 requirements.
					304.No limit on
			 private sector involvement; termination of authority
				(a)Private
			 entities encouragedNothing
			 in this Act shall be construed as preventing the private sector from
			 securitizing qualified residential mortgages, qualified multifamily mortgages,
			 or other non-qualified residential single family or multifamily mortgages. The
			 MFA shall encourage robust competition between the MFA and private issuers to
			 facilitate the soonest possible privatization of the MFA.
				(b)Termination of
			 authorityThe authority granted to the MFA under this Act shall
			 expire 10 years after the date of enactment of this Act, and the MFA shall be
			 terminated on that date. The MFA, in consultation with the Board of Directors,
			 shall begin planning for such termination during the third year following the
			 date of enactment of this Act.
				(c)Periodic
			 Reports on Privatization
					(1)Initial
			 reportDuring the fifth year following the date of enactment of
			 this Act, the MFA shall present to Congress a detailed plan for privatization
			 of the MFA upon termination of its authority in accordance with subsection
			 (b).
					(2)Regular
			 reportsTo ensure the transfer to privatization, the MFA shall
			 report to Congress on the implementation of the detailed plan for privatization
			 submitted under paragraph (1)—
						(A)annually through
			 the seventh year following the date of enactment of this Act; and
						(B)quarterly,
			 beginning in the eighth year following the date of enactment of this
			 Act.
						IVConforming
			 amendments
			401.Amendments to
			 Dodd-Frank ActSection 15G of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–11) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(B)by inserting
			 after paragraph (2) the following:
						
							(3)the term
				qualified residential mortgage has the same meaning as in section
				2 of the Mortgage Finance Act of 2013;
							;
				and
					(2)by adding at the
			 end the following:
					
						(j)Exemption for
				qualified mortgage-Backed securitiesQualified mortgage-backed
				securities, as defined in section 2 of the Mortgage Finance Act of 2013, and
				any other securitizations of qualified residential mortgages, shall be exempt
				from the risk retention provisions of subsection
				(c)(1)(B)(i).
						.
				402.Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992
				(a)DefinitionsSection
			 1303(20) of the Federal Housing Enterprises Financial Safety and Soundness Act
			 of 1992 (12 U.S.C. 4502(20)) is amended by striking means— and
			 all that follows through (C) any and inserting means
			 any.
				(b)Transfer of
			 functionsAll functions of the FHFA with respect to the
			 enterprises, as that term is defined in section 1303 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502), other
			 than any function related to receivership of the enterprises, are transferred
			 to the MFA, effective 90 days after the date on which liquidation of the
			 enterprises is complete, in accordance with this Act.
				
